Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3-9, 12-21, 23-30, and 32 are pending as of the reply filed on 2/10/21. Claims 2, 10-11, 22, and 31 are canceled. 
The terminal disclaimer filed on 2/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15930540; USP 10098873; and USP 10022339 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejections for nonstatutory double patenting are withdrawn in consideration of acceptance of the terminal disclaimer filed on 2/10/21.
Claims 1, 3-9, 12-21, 23-30, and 32 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition is not taught or suggested by the closest prior art, Srinivasan et. al., US 20050266032; and Singh et. al., USP 5759579 (both of previous record). Srinivasan teaches liquid dosage forms comprising phenylephrine as an active agent, as well as sorbitol and propylene glycol, but doesn’t teach or suggest the ratio of propylene glycol to sorbitol of about 0.5:1 to 5:1, a non-aldehyde flavor, or that the composition comprises less than about 0.1% of total aldehydes. Singh teaches a liquid dosage form comprising phenylephrine as an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-9, 12-21, 23-30, and 32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH PIHONAK/Primary Examiner, Art Unit 1627